Citation Nr: 1824533	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  17-07 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than February 13, 2012, for the increase in rating to 10 percent for service-connected cervical spine disability.  

2.  Entitlement to an increased rating for service-connected cervical spine disability, rated as 10 percent disabling from February 13, 2012 to October 26, 2016, and as 20 percent disabling afterward.  

3.  Entitlement to service connection for low back disability.

4.  Entitlement to service connection for left leg disability.

5.  Entitlement to service connection for right leg disability.

6.  Entitlement to service connection for acquired psychiatric disability.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Veteran represented by:	Brett Buchanan, Agent


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from July 1960 to April 1964.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The increased rating claim for cervical spine disability will be addressed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence indicates that, from February 13, 2011, the Veteran has had painful motion in his neck due to arthritic changes in his cervical spine.  

2.  Prior to October 27, 2016, neck disability had not been manifested by ankylosis, incapacitating episodes, forward flexion of 30 degrees or less, combined range of motion of 170 degrees or less, or severe muscle spasm or guarding.

3.  Since October 27, 2016, neck disabilyt has not been manifested by ankylosis, incapacitating episodes, or by forward flexion of 15 degrees or less.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 13, 2011, for the increase in rating to 10 percent for service-connected cervical spine disability, have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  

2.  The criteria for a rating in excess of 10 percent, for service-connected cervical spine disability, had not been met prior to October 27, 2016.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5242-43 (2017).

3.  Since October 27, 2016, the criteria for a rating in excess of 20 percent, for service-connected cervical spine disability, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5242-43 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the" claimant.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records and reports, have been obtained.  Moreover, the Veteran underwent VA examination during the appeal period, the reports of which are adequate to address the claim decided below.       

The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issue below.

II.  Increased Rating Claim

The Veteran has been service connected for cervical spine disability since March 1976.  On February 13, 2012, the Veteran filed an increased rating claim for the disorder.  In the May 2013 rating decision on appeal, the AOJ granted an increased rating of 10 percent, effective the date of claim.  During the pendency of the appeal, in a January 2017 rating decision, the AOJ granted another increase in rating to 20 percent, effective October 27, 2016.  The Veteran continues to seek a higher disability rating during the appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, in the decision below, the Board will consider whether higher disability ratings have been warranted at any time from February 13, 2011, one year prior to the increased rating claim.  See 38 C.F.R. § 3.400(o)(2) (2017).     

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

In rating disabilities, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In such cases, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Cervical spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  VA should select whichever formula results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  

Under the General Rating Formula for Diseases and Injuries of the Spine, cervical spine disability may be rated as 10, 20, 30, 40, or 100 disabling.  A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less, or for favorable ankylosis.  And 40 and 100 percent ratings are warranted for disorders manifested by ankylosis.  Ankylosis is defined as "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint[.]"  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  When rating under this formula, VA is directed to evaluate orthopedic disability separately with any associated objective neurologic abnormalities under an appropriate diagnostic code, and then combine the separate ratings under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (1).  

For VA compensation purposes, the "combined range of motion" for the cervical spine refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) defines that normal range of motion of the cervical spine includes forward flexion and backward extension to 45 degrees each, lateral flexion to 45 degrees to each side, and lateral rotation to 80 degrees to each side.  The normal combined range of motion of the cervical spine is 340 degrees.

A rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is warranted where incapacitating episodes are present due to intervertebral disc syndrome (IVDS).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  Under this formula, a 10 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

In this matter, the relevant evidence of record consists of VA treatment records, lay assertions from the Veteran, and VA compensation examination reports dated in March 2012 and October 2016.  

	Between February 13, 2011 and February 13, 2012

The June 1976 rating decision that awarded service connection for cervical spine disability rated the disorder as 0 percent disabling.  The AOJ notified the Veteran of the decision in July 1976.  He did not appeal the decision to the Board.  As such, the June 1976 rating decision became final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.200 (2017).  

On February 13, 2012, the Veteran filed an increased rating claim for neck disability.  The AOJ granted an increase in rating to 10 percent effective the date of claim.  The Veteran maintains that the increase in rating should be effective earlier than February 13, 2012.  The Board agrees.  

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  
38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  Under 38 C.F.R. § 3.400(o), however, an increase in rating may be assigned in the year prior to a claim for increased rating where evidence indicates worsened disability in that prior year.  

The evidence indicates that the Veteran had arthritic changes in his cervical spine in the year prior to the claim for increased rating, and had noncompensable painful motion in his neck during that period.  

Diagnostic Code (DC) 5010 provides that disorders such as arthritis in the joints are to be evaluated as degenerative arthritis pursuant to DC 5003.  Diagnostic Code 5003 provides that degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  

VA treatment records dated in the early 2000s indicate degenerative joint disease and diffuse osteoarthritis.  This evidence, combined with the March 2012 VA examiner's finding that the Veteran has degenerative joint disease in the cervical spine, establishes that the Veteran had arthritic changes in his neck in the year prior to his increased rating claim.  Further, his lay assertions during the appeal period establish that he had had painful motion in his neck in the year prior to the claim.  As such, based on DC 5003, the 10 percent rating assigned effective February 13, 2012 should apply from February 13, 2011.  

	February 13, 2011 to October 26, 2016

Effective this decision, the Veteran's cervical spine disability has been rated 10 percent disabled between February 13, 2011 and October 26, 2016.  The evidence demonstrates that the Veteran has degenerative disc and joint disease in his cervical spine.  However, the evidence does not indicate that the criteria for the next-highest rating of 20 percent was warranted during this period - i.e., the evidence does not indicate that the Veteran had in his neck, prior to October 2016, ankylosis, incapacitating episodes, forward flexion of 30 degrees or less, combined range of motion of 170 degrees or less, or severe muscle spasm or guarding.

The March 2012 VA report indicates no guarding or muscle spasm, full and normal muscle strength without atrophy, normal sensation and reflexes, no IVDS or radiculopathy into the arms, and no ankylosis.  With regard to range of motion, the March 2012 VA examiner noted the following pain-free movement - forward flexion of 45 degrees, extension of 45 degrees, bilateral lateral flexion of 45 degrees, right lateral  rotation of 70 degrees, and left lateral rotation of 80 degrees (330 degrees total).  The examiner noted no additional limitations following repetitive use testing.  The Veteran indicated that he did not experience flare ups related to his disorder.  And the examiner found no functional loss related to the disorder.  Similarly, a review of the VA treatment records dated during this period does not yield evidence indicating ankylosis, incapacitating episodes, forward flexion of 30 degrees or less, combined range of motion of 170 degrees or less, or severe muscle spasm or guarding.  Based on the foregoing, a rating in excess of 10 percent was unwarranted between February 13, 2011 and October 26, 2016.

	From October 27, 2016

The cervical spine disability has been rated 20 percent disabled since October 27, 2016.  The evidence dated since then does not indicate that the criteria for the next-highest rating of 30 percent has been warranted - i.e., the evidence does not indicate that the Veteran has had in his neck either ankylosis, incapacitating episodes, or forward flexion of 15 degrees or less.  

The October 2016 VA examiner (whose report formed the basis of the increase in rating to 20 percent) found limited range of motion due to pain, with pain-free forward flexion limited to 25 degrees, extension to 10 degrees, bilateral lateral flexion to 20 degrees, right lateral  rotation to 35 degrees, and left lateral rotation to 30 degrees (140 degrees total).  The Veteran indicated that he did not experience flare ups related to the disorder, and the examiner did not indicate pain on weight bearing.  See 38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Further, the examiner noted full and normal muscle strength, sensation, and reflexes without evidence of muscle atrophy.  And the examiner noted no evidence of radiculopathy, IVDS, or ankylosis.  But the examiner indicated that the Veteran did not perform repetitive-use testing due to complaints of pain.  The examiner indicated that, although the Veteran did not experience guarding, he did experience muscle spasm.  This examiner noted functional limitations such as difficulty driving.  

The October 2016 report indicated worsened disability compared with the March 2012 findings.  Nevertheless, the examination report did not indicate that the criteria for a 30 percent rating had been met.  Further, a review of the VA treatment records dated during this period does not yield evidence indicating ankylosis, incapacitating episodes, or forward flexion of 15 degrees or less.  Based on the foregoing, a rating in excess of 20 percent has not been warranted since October 27, 2016.

In determining whether the 30 percent rating has been warranted here, the Board has considered the Veteran's complaints during the October 2016 examination, indicating that he could not perform repetitive-use testing.  Nonetheless, the Board finds that the preponderance of the evidence indicates an absence of functional loss at or below 15 degrees forward flexion.  During the examination itself, the Veteran achieved 25 degrees pain-free forward flexion.  Moreover, the evidence indicates in the neck area full and normal muscle strength, full and normal reflexes, full and normal sensation, no atrophy, no lordosis, no kyphosis, no scoliosis, no flare ups, and no ankylosis.  

In assessing relevant symptomatology in this matter, the Board has considered the Veteran's multiple statements of record attesting to pain on motion in his neck.  The Veteran is competent to offer evidence regarding observable symptomatology such as pain and limitation of motion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, on the issue of the degree of the Veteran's impairment, the medical evidence is more credible.  And this evidence preponderates against the notion that the Veteran experiences limitation that would warrant higher ratings here.  As the medical evidence is more credible, it is of more probative value.  
See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Indeed, the lay evidence is not as credible as the far more probative objective record, and the findings by the neutral and informed March 2012 and October 2016 VA examiners.  In weighing the evidence, the Board finds that this medical evidence preponderates against the Veteran's assertions regarding the severity of his neck disability.

In sum, a compensable 10 percent rating is warranted during the year prior to the February 13, 2012 increased rating claim.  The preponderance of the evidence is against the assignment of a higher rating during the appeal period.  38 U.S.C. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.



ORDER

Entitlement to an effective date of February 13, 2011, for the increase in rating to 10 percent for cervical spine disability, is granted subject to laws and regulations governing the payment of monetary awards.  

Prior to October 27, 2016, entitlement to a rating in excess of 10 percent, for service-connected cervical spine disability, is denied.  

From October 27, 2016, entitlement to a rating in excess of 20 percent, for service-connected cervical spine disability, is denied.  


REMAND

A remand is warranted for additional medical inquiry into the service connection claims for back, leg, and psychiatric disability.  

With regard to back disability, the Veteran asserts that he injured his back along with his neck during service.  The March 1964 separation report of medical history tends to support his claim in that it notes a history of wearing a "brace or back support."  Further, in an original service connection claim filed in March 1976, the Veteran claimed service connection for "dislocated vertebra back."  The record indicates that the March 1964 report of history and the March 1976 service connection claim pertained to neck disability.  Nevertheless, medical inquiry should be conducted into whether the Veteran's current back disability relates to service.  The only VA examination report of record addressing the service connection claim for back disability merely addresses the issue of whether low back disability is due to service-connected cervical spine disability. 

The service connection claims for lower extremity disability, in addition to the TDIU claim, should be remanded as well as each is inextricably intertwined with the service connection claim for lower back disability.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).   

With regard to psychiatric disability, the Veteran underwent VA examination in September 2013.  The report addresses the Veteran's assertion that his depression is due to service-connected disability, stating that depression was likely not due to or caused by service-connected cervical spine disability.  But the examiner did not address whether cervical spine disability aggravated the Veteran's psychiatric disability.  See 38 C.F.R. § 3.310.  Further, the examiner did not address the issue of direct service connection, which has been raised by the Veteran in statements of record in which he asserts that he developed depression soon after injuring his neck during service.  As such, the case must be remanded for a new examination.   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  Include in the record any outstanding VA treatment records, the most recent of which in the claims file are dated in May 2016.  All records/responses received must be detailed and associated with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability.  The examiner should review the claims file, and then respond to the following questions. 

(a).  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed back disability is related to a disease, event, or injury during service? 

In answering this question, consider and discuss the Veteran's assertions that he experienced a back injury during service.    

(b).  If the answer to (a) is negative, is it at least as likely as not that low back disability is due to or caused by service-connected cervical spine disability? 

(c).  If the responses to (a) and (b) are negative, is it at least as likely as not that low back disability has been aggravated (i.e., worsened beyond the natural progress) by service-connected disability?

All opinions must be fully explained and supported by a rationale.   

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disability.  The examiner should review the claims file, and then respond to the following questions. 

(a).  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed psychiatric disability is related to a disease, event, or injury during service? 

In answering this question, consider and discuss the Veteran's claim that he began experiencing depression soon after an in-service neck injury.      

(b).  If the answer to (a) is negative, is it at least as likely as not that psychiatric disability is due to or caused by service-connected cervical spine disability (or back disability if found service connected)? 

(c).  If the responses to (a) and (b) are negative, is it at least as likely as not that psychiatric disability has been aggravated (i.e., worsened beyond the natural progress) by service-connected disability?

All opinions must be fully explained and supported by a rationale.   

4.  After the completion of any action deemed appropriate in addition to that requested above, the claims should be readjudicated.  All evidence received since the January 2017 Statements of the Case (SOCs) should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


